DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden for search.  This is not found persuasive because the application is a National Stage application and the standard is a unity restriction.  Search burden is the standard in US restriction practice.  In this case, the Examiner found that the prior art taught the technical feature and as such, what is considered to be the special technical feature by Applicant was taught in the prior art.  As such, the present claims do not provide a contribution over the prior art.  See MPEP 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and articles, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 20140138420).
Peng discloses a glass laminate having a glass core and two glass claddings.  Concerning claim 1, Peng discloses the glass laminate has a laminate CTE of about 88 x 10-7/°C based on the expression recited in claim 1 (para. 0063).  Regarding claims 2 and 7, the total thickness is 0.532 mm, which is within the claimed range (para. 0063).  Concerning claims 3 and 4, each cladding layer has a thickness of 0.076 mm and has the same CTE (para. 0063).  With respect to claim 8, the CTE of the core is higher than each cladding layer (para. 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 20140141217).
Gulati discloses a laminate glass sheet having two glass claddings with a glass core disposed therebetween.  Concerning claim 1-2 and 7-8, Gulati discloses the glass core has a higher CTE than the two glass claddings, wherein the glass laminate has a thickness of 0.15 mm to 2.5 mm and glass core has a thickness of 0.01 mm to 2 mm, resulting in each glass cladding is para. 0039-0102).  The CTE of the glass core is from 90 x 10-7/°C to 110 x 10-7/°C (para. 0060) and each glass cladding has a CTE has a CTE lower than the glass core CTE by 10 x 10-7/°C to 50 x 10-7/°C, resulting in each glass cladding having a CTE of 40 x 10-7/°C to 100 x 10-7/°C (para. 0043).  Using the expression in the instant claims, the CTE of the laminate is found to be about 43 x 10-7/°C to 108 x 10-7/°C, which includes and encompasses the claimed range.  With respect to claims 3 and 4, Gulati discloses the laminate can be symmetric wherein the thicknesses and CTE are the same (para. 0091).  Regarding claims 6 and 7, the glass laminate can be asymmetric wherein the clad layers have at least different compositions and thicknesses (para. 0091).  Because the compositions, depth of layer, and compressive stress can be different, the resulting CTE for each glass cladding is also going to be different.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 20140141217) as applied to claim 1 above, and further in view of Cook (WO 2014/160534).
In an alternate rejection, Gulati does not expressly recite that the CTE for each cladding is different from each other.
Cook discloses a glass laminate having a glass core and glass cladding.  With respect to the glass cladding having different CTE values, Cook discloses the CTE values for each layer are selected to produce beneficial compressive stress on the outer surface (para. 0031).  This is taken to mean that the glass cladding layers can have same or different CTE values from each other, in order to produce the desired compressive stress.  As such, it would have been obvious to one of ordinary skill in the art to have the glass cladding layers have different CTE values from each other, in order to produce the desired compressive stress for the laminate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783